Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 20190045395 in view of Sawada 20150223153.

	Regarding claim 1, 11, and 18, Wu teaches a terminal, comprising a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein the program is executed by the processor to implement:
receiving auxiliary information that satisfies a preset format, wherein the auxiliary information is used to indicate a 
Wu is silent on receiving auxiliary information indicating a second SSB / “synchronization signal” associated with a target physical channel / “target channel”.
Sawada teaches auxiliary information indicating a second SSB / “synchronization signal” associated with a target physical channel / “target channel” (Here, the synchronization processing unit 2143 detects a synchronization signal assigned to the target channel among the received signal received from the base station apparatus 11, [0106]). Examiner corresponds the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu by receiving auxiliary information indicating a second SSB associated with a target physical channel, as suggested by Sawada. This modification would benefit the system by enabling the mobile to synchronize with a desired target physical channel.

Regarding claims 3, 13, 20 wherein the auxiliary information comprises first indication information and second indication information, the first indication information is used to indicate the first SSB, and the second indication information is used to indicate the second SSB, see writeup for claim 1.

Regarding claim 7, receiving configuration information / “synchronization signal” for the target physical channel / “target channel” (Sawada: [0106]).



Claims 2, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wu and Sawada as applied to claims 1, 11, 18 above, and further in view of Liu US 20200229180.

Regarding claims 2, 12, and 19, the combination is silent on the step of receiving auxiliary information that satisfies a preset format comprises:
when a cell handover is performed, receiving first auxiliary information for a target cell; or
when a secondary cell is added or configuration of a secondary cell changes, receiving second auxiliary information for the secondary cell; or
when a primary secondary cell is added or configuration of a primary secondary cell changes, receiving third auxiliary information for the primary secondary cell; or
when a bandwidth part is added or configuration of a bandwidth part changes, receiving fourth auxiliary information for the bandwidth part.

Liu teaches when a secondary cell is added or configuration of a secondary cell changes, receiving second auxiliary information / “RRC connection reconfiguration information” for 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by when a secondary cell is added or configuration of a secondary cell changes, receiving second auxiliary information for the secondary cell, as shown by Liu. This modification would benefit the system by enabling the terminal to obtain a new secondary cell.

Allowable Subject Matter
Claims 4-6, 8-10, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476